Citation Nr: 1513626	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1951 to February 1954.  He was awarded the Korean Service Medal with two stars, and his service personnel records show combat engagement from February 9, 1953, to July 27, 1953, and from July 28, 1953, to January 26, 1954, thus indicating combat service.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2012 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued a 10 percent evaluation for the Veteran's service-connected bilateral hearing loss.  The Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss was remanded by the Board in October 2014, in order to provide him with another VA examination to ascertain the current nature and severity of his service-connected bilateral hearing loss and obtain the most recent VA records.  Thereafter, the Agency or Original Jurisdiction (AOJ) readjudicated the appeal in a February 2015 Supplemental Statement of the Case (SSOC).  The case now returns to the Board following completion of the requested development and readjudication of the appeal in November 2014.  Therefore, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

An RO hearing was held in August 2013, and a Travel Board hearing was held in June 2014.  Transcripts of said hearings have been associated with the record.  At the Travel Board hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with that hearing.  38 C.F.R. § 20.1304(c) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire rating period, the Veteran's bilateral hearing loss disability exhibited no worse than Level II hearing acuity in the right ear and Level XI hearing acuity in the left ear, with lowest speech recognition scores of 92 percent in the right ear and 12 percent in the left ear.


CONCLUSION OF LAW

For the entire rating period, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, in November 2008 (prior to the initial adjudication of the Veteran's claim for bilateral hearing loss in July 2009), the RO provided notice to the Veteran regarding the evidence VA had received, which evidence VA would reasonably seek to obtain, which evidence was still needed from the Veteran, as well as what type of evidence was necessary to substantiate his claim and establish a disability rating and effective date.  Hence, VA's duty to notify was properly met in this case.  See Mayfield, 444 F.3d at 1333; Pelegrini, 18 Vet. App. at 120.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence includes service treatment records (STRs), private and VA treatment records, and VA examinations conducted in March 2009, April 2012, August 2013, and November 2014.  Viewed in their entirety, the VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

VA has provided the Veteran with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence which needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  

II. Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The U.S. Court of Veterans Appeals of Veterans Claims (Court) has also held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected bilateral hearing loss resulted in symptoms that would warrant different ratings.  

Although the Board had thoroughly reviewed all evidence of record, the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 510.  Where, as is the case with the increased-rating claims currently before the Board, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303, 308-10 (2007).  

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the pure tone threshold average (the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Each ear is evaluated separately.  Id.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2014).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately.  Id.  

III.  Analysis

Historically, the Veteran filed his claim for service connection for hearing loss in October 2008.  In March 2009, the Veteran attended a VA audiology examination.  He reported a decline in hearing over the last few years.  He experienced difficulty in hearing conversations, but did not use his hearing aids because he "could not get used to them."  Pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
75
85
LEFT
15
40
65
70
70

The average decibel loss was 64 in the right ear and 61 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 72 percent in the left ear.  The examiner diagnosed mild to severe sensorineural hearing loss (SNHL) at 500 to 4000 Hertz in the right ear and hearing within normal limits (WNL) at 500 Hertz followed by a mild to moderately-severe SNHL at 750 to 4000 Hertz in the left ear.  

The March 2009 audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (64 decibel pure tone threshold average, and 96 percent speech discrimination), and a numeric designation of V for the left ear (61 decibel pure tone average, 72 percent speech discrimination).  The numeric designation for the right ear (II) along with the numeric designation for the left ear (V), entered into Table VII, produce a 10 percent evaluation for hearing impairment.   

Through a July 2009 Rating Decision, the RO granted service connection for bilateral hearing loss and assigned a 10 percent evaluation, effective October 30, 2008.  The Veteran did not initiate an appeal from that determination.  

The Veteran filed a claim for an increased rating for his service-connected bilateral hearing loss in April 2012.  He reported for his next VA examination in that month.  Pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
75
85
LEFT
50
60
75
80
85

The average decibel loss was 68 in the right ear and 75 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 12 percent in the left ear.  The examiner diagnosed bilateral SNHL at 500 to 4000 Hertz.  

The April 2012 audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (68 decibel pure tone threshold average, and 94 percent speech discrimination), and a numeric designation of XI for the left ear (75 decibel pure tone average, 12 percent speech discrimination).  The numeric designation for the right ear (II) along with the numeric designation for the left ear (XI), entered into Table VII, produce a 10 percent evaluation for hearing impairment.   

The Board finds that-with respect to the right ear-pure tone thresholds reported upon April 2012 VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply with respect to the right ear.  

However, because April 2012 VA examination shows pure tone thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz for the left ear, the exceptional hearing pattern criteria for the left ear are met, and numeric designations for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Based on the pure tone average of 75 decibels in the left ear, numeral VI is designated for the left ear from Table VIA of 38 C.F.R. § 4.85.  Under Table VI, left ear pure tone thresholds result in a higher numeric designation (XI versus VI).  Therefore, the higher designation will be used because it is more advantageous to the Veteran.  38 C.F.R. § 4.85(a).  In the right ear, the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Hence, the exceptional hearing pattern criteria are not met for right ear hearing loss.  38 C.F.R. § 4.86.  Applying Table VI (Level II) for the right ear and Table VI (Level XI) for the left ear, the combined designations result in a 10 percent disability rating from Table VII.  38 C.F.R. §§ 4.85, 4.86.  

During his August 2013 RO hearing before a Decision Review Officer (DRO), the Veteran testified that his hearing had worsened since his April 2012 VA examination.  (Hearing Transcript, Page 3).  He reported that he couldn't really hear people, and that he was deaf unless he was staring at them.  (Hearing Transcript, Page 4).  The Veteran also testified that he couldn't hear the television very well and that he had to write things down because he missed them in conversation.  He also testified that because his hearing was so bad in his left ear he did not use the hearing aid for that side.  (Hearing Transcript, Page 5).  

Upon August 2013 VA audiology examination, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
75
85
LEFT
45
55
75
75
80

The average decibel loss was 68 in the right ear and 71 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 24 percent in the left ear.  The examiner diagnosed bilateral SNHL at 500 to 4000 Hertz.  When asked if his hearing loss impacted the ordinary conditions of his daily life, including his ability to work, the Veteran answered "No."  The sole entry under "Remarks" was that the Veteran was service-connected for impaired hearing.  

The August 2013 audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (68 decibel pure tone threshold average, and 94 percent speech discrimination), and a numeric designation of XI for the left ear (71 decibel pure tone average, 24 percent speech discrimination).  The numeric designation for the right ear (II) along with the numeric designation for the left ear (XI), entered into Table VII, produce a 10 percent evaluation for hearing impairment.   

The Board finds that-with respect to the right ear-pure tone thresholds reported upon August 2013 VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply with respect to the right ear.  

However, because August 2013 VA examination shows pure tone thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz for the left ear, the exceptional hearing pattern criteria for the left ear are met, and numeric designations for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Based on the pure tone average of 71 decibels in the left ear, numeral VI is designated for the left ear from Table VIA of 38 C.F.R. § 4.85.  Under Table VI, left ear pure tone thresholds result in a higher numeric designation (XI versus VI).  Therefore, the higher designation will be used because it is more advantageous to the Veteran.  38 C.F.R. § 4.85(a).  In the right ear, the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Hence, the exceptional hearing pattern criteria are not met for right ear hearing loss.  38 C.F.R. § 4.86.  Applying Table VI (Level II) for the right ear and Table VI (Level XI) for the left ear, the combined designations result in a 10 percent disability rating from Table VII.  38 C.F.R. §§ 4.85, 4.86.  

During his June 2014 Travel Board hearing the Veteran testified that his hearing and worsened since his August 2013 VA hearing evaluation and that his hearing aids did not make it easy to distinguish conversation, thus requiring him to read lips in order to clarify what was being said.  (Hearing Transcript, Pages 7-8).  He further testified that he could not go to the movies and that even when his television set was at full volume, he "still can't hear it that good" and that his neighbors told him that the volume was too loud.  (Hearing Transcript, Pages 8-9).  

Pursuant to the Board's October 2014 remand, the Veteran attended a November 2014 VA audio examination.  Pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
70
80
LEFT
45
60
70
70
75

The average decibel loss was 65 in the right ear and 69 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 20 percent in the left ear.  The examiner diagnosed bilateral SNHL in the frequency ranges of 500 to 4000 Hertz.  When asked if his hearing loss impacted the ordinary conditions of his daily life, including his ability to work, the Veteran answered "No" (as he had done during August 2013 VA evaluation).  With respect to "Remarks" the audiologist stated "No response provided."  

The November 2014 audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (65 decibel pure tone threshold average, and 92 percent speech discrimination), and a numeric designation of XI for the left ear (69 decibel pure tone average, 20 percent speech discrimination).  The numeric designation for the right ear (II) along with the numeric designation for the left ear (XI), entered into Table VII, produce a 10 percent evaluation for hearing impairment.   

The Board finds that -with respect to the right ear-pure tone thresholds reported upon November 2014 VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply with respect to the right ear.  

However, because November 2014 VA examination shows pure tone thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz for the left ear, the exceptional hearing pattern criteria for the left ear are met, and numeric designations for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Based on the pure tone average of 69 decibels in the left ear, numeral V is designated for the left ear from Table VIA of 38 C.F.R. § 4.85.  Under Table VI, left ear pure tone thresholds result in a higher numeric designation (XI versus V).  Therefore, the higher designation will be used because it is more advantageous to the Veteran.  38 C.F.R. § 4.85(a).  In the right ear, the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Hence, the exceptional hearing pattern criteria are not met for right ear hearing loss.  38 C.F.R. § 4.86.  Applying Table VI (Level II) for the right ear and Table VI (Level XI) for the left ear, the combined designations result in a 10 percent disability rating from Table VII.  38 C.F.R. §§ 4.85, 4.86.  

The Veteran is competent to testify as to the effects of his service-connected hearing loss disability upon his daily functioning.  However, such must be weighed against the medical evidence of record (which consists of VA examinations which the Veteran has not contended are inadequate) viewed in conjunction with the mechanical application of the Rating Schedule.  Upon evaluation of the foregoing, the Board finds that a preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Evaluation

The Board has also evaluated whether the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.   

In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  
During his August 2013 DRO hearing, the Veteran testified that his hearing had worsened since his April 2012 VA examination, that he couldn't really hear people, and that he was deaf unless he was staring at them.  Th Veteran also testified that he couldn't hear the television very well and that he had to write things down because he missed them in conversation.  He also testified that because his hearing was so bad in his left ear he did not use the hearing aid for that side.  

During his June 2014 Travel Board hearing the Veteran testified that his hearing and worsened since his August 2013 VA hearing evaluation and that his hearing aids did not make it easy to distinguish conversation, thus requiring him to read lips in order to clarify what was being said.  He further testified that he could not go to the movies and that even when his television set was at full volume, he "still can't hear it that good" and that his neighbors told him that the volume was too loud.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's testimony as to his various hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  

During VA audiological evaluation in August 2013, when asked if his hearing loss impacted the ordinary conditions of his daily life, including his ability to work, the Veteran answered "No."  Also, the sole entry under "Remarks" was that the Veteran was service-connected for impaired hearing.  At the Veteran's most recent VA examination in November 2014, when asked if his hearing loss impacted the ordinary conditions of his daily life, including his ability to work, the Veteran once again answered "No." With respect to "Remarks" the audiologist stated "No response provided."  

The Board notes that the Court's rationale in Martinak requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  

Review of the November 2014 VA audiological examination report indicates that the examiner reviewed the claims file.  Hence, he was aware of the Veteran's complained-of hearing difficulties to which he testified in August 2013 and June 2014, as well as the Veteran's statement that his hearing loss did not impact the conditions of his ordinary life, including the ability to work.  Therefore, the examiner properly considered the functional effects of the Veteran's hearing loss in compliance with Martinak.  

The evidence of record also includes the Veteran's testimony as to functional impairment of his hearing loss as noted above.  The Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Additionally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns (which are shown in this case).  See 38 C.F.R. § 4.86.  In the absence of additional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Court has held that entitlement to a temporary disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Indeed, he reported during VA examinations in August 2013 and November 2014 that his hearing loss did not affect his ability to work.  Consequently, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


